DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 25-27, 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman Jr (U.S. Pub. 2017/0043592) in view of Suzuki et al (U.S. Pub. 2003/0142168) and Albertalli et al (U.S. Pat. 5,782,184)
Regarding claim 21, Hoffman Jr discloses a carriage for a direct to garment ink jet printing machine comprising a frame having a bottom wall and a leading edge and a trailing edge (Figure 4; Paragraphs 0029-0030, 0035)
Suzuki discloses a first plurality of print heads mounted within the carriage, each of the first plurality of print heads coupled to a tank of white ink (white color head)
A second plurality of print heads mounted within the carriage, each of the second plurality of print heads coupled to tank of color ink (process color heads) (Figures 1, 3-5; Paragraphs 0073, 0084-0087).  Figures 1, 3-5 further show a gap between the plurality of print heads.
Albertalli discloses a printer carriage assembly with a plurality of slots in a row on the bottom wall along a plurality of edges [leading and trailing], wherein the print head assemblies are disposed in the slots/openings of the bottom wall with providing a gap between the plurality of slots/openings (Figures 1, 5; Abstract; Column 3, Lines 26-35; Column 4, Lines 7-24)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Suzuki and Albertalli into the device of Hoffman Jr, for the purpose of conducting printing operations corresponding to various recording media and precisely aligning printer heads on a printer head carriage
Regarding claim 25, Suzuki discloses a plurality of ink tanks (white and color ink) mounted with the frame on a support/shelf of the apparatus (Figure 1; Paragraphs 0069, 0074-0075)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Suzuki and Albertalli into the device of Hoffman Jr, for the purpose of conducting printing operations corresponding to various recording media and precisely aligning printer heads on a printer head carriage
Regarding claims 26-27, Suzuki discloses supply tubing to connect the tank of white and color ink to the plurality of print heads (Figure 1; Paragraph 0069)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Suzuki and Albertalli into the device of Hoffman Jr, for the purpose of conducting printing operations corresponding to various recording media and precisely aligning printer heads on a printer head carriage
Regarding claims 29-30, Suzuki discloses a plurality of white and color ink tanks to supply the print heads (Figure 1; Paragraphs 0069, 0074-0075)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Suzuki and Albertalli into the device of Hoffman Jr, for the purpose of conducting printing operations corresponding to various recording media and precisely aligning printer heads on a printer head carriage
Regarding claim 31, Albertalli discloses a print head board receiving area (Figures 1, 5; Abstract; Column 3, Lines 26-35; Column 4, Lines 7-24)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Suzuki and Albertalli into the device of Hoffman Jr, for the purpose of conducting printing operations corresponding to various recording media and precisely aligning printer heads on a printer head carriage
Regarding claim 32, Hoffman Jr discloses wherein the frame is mounted for reciprocating translational movement (Figure 4; Paragraphs 0029-0030, 0035)
Regarding claim 33, Albertalli discloses plurality of slots including six slots and a second plurality of slots including six slots (Figures 1, 5; Abstract; Column 3, Lines 26-35; Column 4, Lines 7-24)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Suzuki and Albertalli into the device of Hoffman Jr, for the purpose of conducting printing operations corresponding to various recording media and precisely aligning printer heads on a printer head carriage

Claim(s) 22-24, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman Jr (U.S. Pub. 2017/0043592) as modified by Suzuki et al (U.S. Pub. 2003/0142168) and Albertalli et al (U.S. Pat. 5,782,184) and further in view of Ohnishi (U.S. Pub. 2018/0370253)
Regarding claims 22-24, Ohnishi discloses a first heater and a second heater wherein the first heater is connected to a first side of the frame and the second heater is connected to a second side of the frame (Figure 1; Paragraphs 0033, 0041)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ohnishi into the device of Hoffman Jr as modified by Suzuki and Albertalli, for the purpose of adhering ink to the medium 
Regarding claim 37, Ohnishi discloses wherein the first heater is a thermal heat source (Paragraphs 0033, 0041, 0056)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ohnishi into the device of Hoffman Jr as modified by Suzuki and Albertalli, for the purpose of adhering ink to the medium 
Regarding claim 38, wherein the first heater is an inductive heat source (Paragraphs 0033, 0041, 0056)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ohnishi into the device of Hoffman Jr as modified by Suzuki and Albertalli, for the purpose of adhering ink to the medium 
	Regarding claim 39, Ohnishi discloses wherein the first heater is an infrared source (Paragraphs 0033, 0041, 0056)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ohnishi into the device of Hoffman Jr as modified by Suzuki and Albertalli, for the purpose of adhering ink to the medium 
Regarding claim 40, Ohnishi discloses wherein the infrared source is an infrared quartz lamp (Paragraphs 0033, 0041, 0056)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ohnishi into the device of Hoffman Jr as modified by Suzuki and Albertalli, for the purpose of adhering ink to the medium 

Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman Jr (U.S. Pub. 2017/0043592) as modified by Suzuki et al (U.S. Pub. 2003/0142168) and Albertalli et al (U.S. Pat. 5,782,184) and further in view of Sloan Jr (U.S. Pub. 2003/0090536)
Regarding claims 34-36, Sloan discloses a maintenance station which includes a cap to protect the print head, wipers to wipe across each print head (Figure 1; Paragraphs 0021, 0039)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sloan Jr into the device of Hoffman Jr as modified by Suzuki and Albertalli, for the purpose of maintaining proper function print heads

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman Jr (U.S. Pub. 2017/0043592) as modified by Suzuki et al (U.S. Pub. 2003/0142168) and Albertalli et al (U.S. Pat. 5,782,184) and further in view of Kurasawa (U.S. Pub. 2010/0141694) 
Regarding claim 28, Kurasawa discloses ink tanks which include a stirring mechanism (Abstract; Paragraphs 0007-0008)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kurasawa into the device of Hoffman Jr as modified by Suzuki and Albertalli, for the purpose of effectively producing satisfactory printing results

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	September 27, 2022